THEA~ORNEYGENERAL
                            OF TEXAS
                               AUSTIN aa.TEXAS
  FVILL WILSON
AlTOlCNEYGENERAL                 October 31, 1960

        Mr. J. T. Ellis, Jr.         Opinion No.   WW-954
        Administrator
        Department of Health         Re:   The definition of "institu-
        Austin, Texas                      tion" as used in House Bill
                                           609,53rd Legislature, amend-
                                           ed by Senate Bill 121, 56th
                                           Legislature, and codified as
                                           -. ._ - 4442~ of Vernon's
                                           Article
        Dear Mr. Ellis:                    Clvll statutes.
                  In your letter of recent date you requested our
        opinion on the following questions:
                        "1. If an 'institution' furnishes food
                   and shelter to four or more persons unrelat-
                   ed to the proprietor and also furnishes minor
                   medical treatment or services which meet some
                   need beyond the basic provision of food, shel-
                   ter and laundry to on1 one of the four or
                   more persons, is sue
                                      --F+
                                         an'institutlon' liable
                   for licensing?
                        "2. May an 'institution' provide minor
                   medical treatment or services which meet some
                   need beyond the basic provision of food, shel-
                   ter and laundry to as many as three persons
                   unrelated to the proprietor and also admit
                   other persons to the 'institution' who are pro-
                   vided only room, board and laundry without
                   securing a state license under the nursing and
                   convalescent home licensing law?"
                  Section 2(a) of Article 4442~ of Vernon's Civil
        Statutes reads in part as follows:
                        "'Institution' means an establishment
                   which furnishes (in single or multiple facili-
                   ties) food and shelter to four (4) or more
                   persons unrelated to the proprietor, and,
Mr. J. T. Ellis, Jr., Page 2 (w-954)


         in addition, provides minor treatment under
         the direction and supervision of a physician
         licensed by the Texas State Board of Medical
         Examiners, or services which meet some need
         beyond the basic provision of food, shelter,
         and laundry. . . .'
          In the quoted portion of said Section 2(a) two
qualifications are set out which must be met before an
establishment is considered an "institution" and thus cover-
ed by the enactment in question. The first of these qualifi-
cations is simply that the establishment furnish food and
shelter to at least four persons who are unrelated to the
proprietor. The second qualification is, in substance, that
the establishment also provide minor medical treatment under
the supervision of a physician, or some services which meet
some need beyond the basic provision of food, shelter and
laundry. The minimum of four requirement applicable to the
first said qualification is not expressly made applicable to
the second said qualification and it is our opinion that such
a limitation should not be read into the statute, Gadd v.
First Nat'l. Bank of Beaumont, 115 Tex. 393, 283 S.
                                                  -7%--b
(Apr. 7 192f)    In answer to your first question, an institu-
tion which furnishes food and shelter to four or more persons
unrelated to the proprietor and also furnishes minor medical
treatment under the supervision of a physician or services
which meet some need beyond the basic provision of food, shel-
ter and laundry to only one of the four or more persons must
be licensed under the statute in question. In answer to.your
second question, an institution that provides such minor medi-
cal treatment or services which meet some need beyond the
basic provision of food, shelter and laundry to as many as
three persons unrelated to the proprietor and also admits
other persons to the institution who are provided only room,
board and laundry must be licensed under the statute in
question.
                      SUMMARY
         An establishment, except hospitals and
         other establishments specifically except-
         ed from the statute in question, which
         furnishes food and shelter to four or
         more persons, unrelated to the proprietor,
         and, in addition, provides minor treatment
         under the direction and supervision of a
         physician licensed by the Texas State
             .   -




Mr. J. T. Ellis, Jr., Page   3 (ww-954)

            Board of Medical Examiners, or services
            which meet some need beyond the basic
            provision of food, shelter and laundry
            is an "institution" under Article 4442c,
            Vernon's Civil Statutes, regardless of
            the number of persons receiving such
            minor medical treatment or such other
            services.
                             Yours very truly,
                             WILL WILSON
                              Attorney General of Texas

                             By   )A    d    ecu
                                  Joe B. McMaster
                                  Assistant
JBM:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Raymond V. Loftin, Jr,
Ben M. Harrison
Iola B. Wilcox
F. C. Jack Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore